        Case 2:13-cr-00176-BMS Document 401 Filed 09/29/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES                                  :
                                               :       CRIMINAL ACTION
       v.                                      :
                                               :       No. 13-176-1
                                               :       BOP No. 27816-037
ERIC SIJOHN BROWN                              :

                     ORDER TO REDUCE TERM OF IMPRISONMENT

       AND NOW, this 29th day of September 2020, upon consideration of Defendant’s Motion

to Reduce Sentence Under 18 U.S.C. § 3582(c), the Government’s response, Defendant’s reply,

the Government’s Supplemental Letter and for the reasons provided in this Court’s Memorandum

dated September 29, 2020, it is ORDERED that:

       1. The motion (Document No. 386) is GRANTED.

       2. Brown’s term of imprisonment is reduced to time served. He shall be released from the

            custody of the Bureau of Prisons (“BOP”) as soon as reasonably practicable, and he

            completes a 14-day quarantine at the FCI (unless, in the BOP’s determination, this is

            not necessary because he has already been effectively quarantined, or is not practical

            given the resources of the facility; in that case, the Defendant should be ordered to self-

            quarantine for 14 days at the residence approved by the Probation Office).

       3. Upon his release from custody, Brown shall begin serving a period of five years of

            supervised release.

       4. For the first year of the term of supervised release, the Court hereby imposes a condition

            of home confinement consistent with a release plan approved by the United States

            Probation Office, in addition to the conditions of supervised release previously imposed

            by the Court at sentencing. The Defendant must submit to this one-year period of home

            detention as soon as practicable and comply with the Location Monitoring Program
 Case 2:13-cr-00176-BMS Document 401 Filed 09/29/20 Page 2 of 2




   requirements as directed by the U.S. Probation Office. The Defendant shall be restricted

   to his residence at all times except for employment, education, religious services,

   medical, substance abuse and mental health treatment, court ordered obligations, and

   any other such times specifically authorized by the U.S. Probation Office. The location

   monitoring technology is at the discretion of the U.S. Probation Office. The

   government will pay the cost of the monitoring.

5. Within twenty-four hours of release, Brown shall contact the United States Probation

   Office and shall follow its instructions.

6. IT IS FURTHER ORDERED that the Probation Office shall notify the Court if a

   release plan cannot be implemented by the time that the Bureau of Prisons is prepared

   to release the defendant pursuant to this Order.




                                      BY THE COURT:

                                      /s/Berle M. Schiller____________
                                      Berle M. Schiller, J.
